DECISION
The application of the above-named defendant for a review of the sentence of 15 years for Robbery, imposed on June 13, 1973, was fully heard and after a careful consideration of the entire matter it is decided that:
The sentence be and remain as originally imposed.
It was the feeling of this Division that applicant was given every consideration by the court when he was given a suspended sentence in May 1972. He also was afforded the opportunity to rehabilitate when he was committed to the Drug Center in Phoenix, Arizona. It appears to this Division that applicant absconded from the Center and subsequently his original sentence was revoked on June 13, 1973.
SENTENCE REVIEW DIVISION
Paul G. Hatfield, chairman; Jack D. Shanstrom.